Execution Version


SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”) dated as of December 16, 2019, is among Lilis Energy Inc., a Nevada
corporation (the “Borrower”), certain Subsidiaries of the Borrower (the
“Guarantors”), BMO Harris Bank N.A. (“BMO”), as Administrative Agent for the
Lenders, and the other Lenders from time to time party hereto.
Recitals
A.    WHEREAS, the Borrower, the Guarantors, the Lenders party thereto and the
Administrative Agent are parties to that certain Second Amended and Restated
Senior Secured Revolving Credit Agreement dated as of October 10, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.
B.    WHEREAS, subject to the terms and conditions set forth herein, the Lenders
have agreed to make amendments to the Credit Agreement as set forth herein.
C.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, which include
all of the Lenders party to the Credit Agreement, agree as follows:
Section 1Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Agreement, shall have the meaning
ascribed to such term in the Credit Agreement.
Section 2    Amendments. Subject to the occurrence of the Effective Date, the
following amendments to the Credit Agreement shall be made:
2.1    Amendment to Section 2.07(b). The first sentence of Section 2.07(b) of
the Credit Agreement is hereby amended by replacing the phrase “December 16,
2019” with the phrase “on or about January 14, 2020”.
2.2    Amendments to Section 3.04(c)(ii).
(a)    Section 3.04(c)(ii) of the Credit Agreement is hereby amended by amending
and restating the proviso therein to read as follows: “(provided that, (x) with
respect to the January 14, 2019 Scheduled Redetermination it shall be deemed to
have elected option (B)(1) hereof and (y) if the Borrower fails to elect any of
the following actions within such ten (10) Business Day period, it shall be
deemed to have elected option (A) hereof)”.





--------------------------------------------------------------------------------




(b)    Section 3.04(c)(ii)(B)(1) of the Credit Agreement is hereby amended by
replacing the phrase (i) “December 16, 2019” with “January 14, 2020” and (ii)
“30th day” with “first Business Day”.
(c)    Section 3.04(c)(ii)(B)(2) of the Credit Agreement is hereby amended by
replacing the phrase “December 16, 2019” with “January 14, 2020”.
Section 3    Conditions Precedent to Effective Date. This Agreement shall become
effective on the date (such date, the “Effective Date”) when each of the
following conditions is satisfied (or waived) in accordance with the terms
herein:
3.1    The Administrative Agent and the Lenders, shall have received
reimbursement or payment of all reasonable and documented out-of-pocket expenses
required to be reimbursed or paid by the Borrower under Section 12.03 of the
Credit Agreement (including, the fees, charges and disbursements of Simpson
Thacher & Bartlett LLP, counsel to the Administrative Agent).
3.2    The Administrative Agent shall have received from the Borrower, each
Guarantor, and the Lenders constituting the Required Lenders, counterparts of
this Agreement signed on behalf of such Persons.
3.3    As of the Effective Date, after giving effect to this Agreement, (a) the
representations and warranties of each Loan Party set forth in the Credit
Agreement and in each other Loan Document are true and correct in all material
respects (unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct), except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects (unless
already qualified by materiality in which case such applicable representation
and warranty shall be true and correct) as of such earlier date and (b) no
Default, Event of Default or Borrowing Base Deficiency has occurred and is
continuing.
Each party hereto hereby authorizes and directs the Administrative Agent to
declare the this Agreement to be effective (and the Effective Date shall occur)
when it has received documents confirming or certifying, to the reasonable
satisfaction of the Administrative Agent, compliance with the conditions set
forth in this Section 3. Such declaration shall be final, conclusive and binding
upon all parties to the Credit Agreement for all purposes.
Section 4    Miscellaneous.
4.1    The amendments and agreements contained herein, shall not be a consent,
waiver or agreement by the Administrative Agent or the Lenders of any Defaults
or Events of Default, as applicable, which may exist or which may occur in the
future under the Credit Agreement or any other Loan Document, or any future
defaults of the same provision waived hereunder (collectively, “Violations”).
Similarly, nothing contained in this Agreement shall directly or indirectly in
any way whatsoever: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or





--------------------------------------------------------------------------------




remedy in connection with the Credit Agreement or any other Loan Document, as
the case may be, with respect to any Violations, (b) except as set forth herein,
amend or alter any provision of the Credit Agreement, the other Loan Documents,
or any other contract or instrument, or (c) constitute any course of dealing or
other basis for altering any obligation of the Borrower or any right, privilege
or remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument, as applicable.
Nothing in this letter shall be construed to be a consent by the Administrative
Agent or the Lenders to any Violations.
4.2    Confirmation. The provisions of the Credit Agreement shall remain in full
force and effect following the Effective Date.
4.3    Ratification and Affirmation; Representations and Warranties. Each of the
Guarantors and the Borrower (a) acknowledges the terms of this Agreement,
(b) ratifies and affirms its obligations under, and acknowledges its continued
liability under, each Loan Document (including, without limitation, the
Guaranteed Liabilities) and agrees that each Loan Document remains in full force
and effect as expressly amended hereby, (c) certifies to the Lenders, on the
Effective Date, as applicable, that, after giving effect to this Agreement and
the amendments and transactions occurring on the Effective Date, (i) the
representations and warranties of each Loan Party set forth in the Credit
Agreement and in each other Loan Document are true and correct in all material
respects (unless already qualified by materiality in which case such applicable
representation and warranty are true and correct), except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they are true and correct in all material respects (unless already
qualified by materiality in which case such applicable representation and
warranty are true and correct) as of such earlier date and (ii) no Default,
Event of Default or Borrowing Base Deficiency has occurred and is continuing,
(d) acknowledges that it is a party to certain Security Instruments securing the
Secured Obligations and agrees that according to their terms the Security
Instruments to which it is a party will continue in full force and effect to
secure the Secured Obligations under the Loan Documents, as the same may be
amended, supplemented or otherwise modified, and (e) hereby authorizes and
directs any Secured Party which is a deposit bank at which accounts of any Loan
Party are held to deliver to the Administrative Agent a report reflecting the
balances of such accounts of the Loan Parties, as may be requested by the
Administrative Agent.
4.4    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed a signature page of this Agreement by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.
4.5    No Oral Agreement. This Agreement, the Credit Agreement, the other Loan
Documents and any separate letter agreement with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreement and understandings, oral or written, relating to the subject matter
hereof and thereof. THIS AGREEMENT, THE CREDIT





--------------------------------------------------------------------------------




AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENT OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
4.6    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
4.7    Payment of Expenses. The Borrower hereby reconfirms its obligations
pursuant to Section 12.03 of the Credit Agreement. In accordance with Section
12.03 of the Credit Agreement, the Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
expenses incurred in connection with this Agreement, any other documents
prepared in connection herewith and the transactions contemplated hereby,
including, without limitation, the reasonable fees, charges and disbursements of
counsel to the Administrative Agent.
4.8    Severability. Any provision of this Agreement or any other Loan Document
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof or thereof, and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
4.9    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns in
accordance with Section 12.04 of the Credit Agreement.
4.10    Loan Documents. This Agreement is a Loan Document.
4.11    GENERAL RELEASE.
(a)        AS PART OF THE CONSIDERATION FOR THE LENDERS’ AND THE ADMINISTRATIVE
AGENT’S EXECUTION OF THIS AGREEMENT, EACH LOAN PARTY, ON BEHALF OF ITSELF AND
ITS SUCCESSORS, ASSIGNS, EQUITYHOLDERS, SUBSIDIARIES, AFFILIATES, OFFICERS,
PARTNERS, DIRECTORS, EMPLOYEES, AGENTS AND ATTORNEYS (COLLECTIVELY, THE
“RELEASING PARTIES”) HEREBY FOREVER, FULLY, UNCONDITIONALLY, AND IRREVOCABLY
RELEASES, WAIVES, AND FOREVER DISCHARGES THE LENDERS, THE ADMINISTRATIVE AGENT,
THE ISSUING BANKS AND EACH OF THEIR SUCCESSORS, ASSIGNS, EQUITYHOLDERS,
SUBSIDIARIES, AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND ATTORNEYS
AND OTHER PROFESSIONALS (COLLECTIVELY, THE “RELEASEES”) FROM ANY AND ALL CLAIMS,
LIABILITIES, OBLIGATIONS, DEBTS, DEMANDS, CAUSES OF ACTION (WHETHER AT LAW OR IN
EQUITY OR OTHERWISE), DAMAGES, COSTS, ATTORNEYS’ FEES, SUITS, CONTROVERSIES,
ACTS AND OMISSIONS, DEFENSES, COUNTERCLAIMS, SETOFFS, AND OTHER CLAIMS OF





--------------------------------------------------------------------------------




EVERY KIND OR NATURE WHATSOEVER, WHETHER KNOWN OR UNKNOWN, WHETHER LIQUIDATED OR
UNLIQUIDATED, MATURED OR UNMATURED, FIXED OR CONTINGENT, DIRECTLY OR INDIRECTLY
ARISING OUT OF, CONNECTED WITH, RESULTING FROM OR RELATED TO ANY ACT OR OMISSION
UNDER ANY LOAN DOCUMENT BY ANY LENDER OR THE ADMINISTRATIVE AGENT OR ANY OTHER
RELEASEE PRIOR TO THE DATE HEREOF (COLLECTIVELY, THE “CLAIMS”); PROVIDED THAT
THE FOREGOING SHALL NOT RELEASE CLAIMS RESULTING FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF ANY RELEASEE AS DETERMINED BY A FINAL NON-APPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION. EACH LOAN PARTY FURTHER AGREES
THAT IT SHALL NOT COMMENCE, INSTITUTE, OR PROSECUTE ANY LAWSUIT, ACTION OR OTHER
PROCEEDING, WHETHER JUDICIAL, ADMINISTRATIVE OR OTHERWISE, TO COLLECT OR ENFORCE
ANY CLAIM EXCEPT THAT NO LOAN PARTY SHALL HAVE ANY OBLIGATION HEREUNDER WITH
RESPECT TO ANY CLAIM RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF ANY RELEASEE AS DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION. FURTHERMORE, EACH OF THE RELEASING PARTIES HEREBY
ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY COVENANTS AND AGREES WITH AND IN
FAVOR OF EACH RELEASEE THAT IT WILL NOT SUE (AT LAW, IN EQUITY, IN ANY
REGULATORY PROCEEDING OR OTHERWISE) ANY RELEASEE ON THE BASIS OF ANY CLAIM
RELEASED AND/OR DISCHARGED BY THE RELEASING PARTIES PURSUANT TO THIS SECTION
4.11. IN ENTERING INTO THIS AGREEMENT, EACH OF THE RELEASING PARTIES HAS
CONSULTED WITH, AND HAS BEEN REPRESENTED BY, LEGAL COUNSEL AND EXPRESSLY
DISCLAIMS ANY RELIANCE ON ANY REPRESENTATIONS, ACTS OR OMISSIONS BY ANY OF THE
RELEASEES AND HEREBY AGREES AND ACKNOWLEDGES THAT THE VALIDITY AND EFFECTIVENESS
OF THE RELEASES SET FORTH ABOVE DO NOT DEPEND IN ANY WAY ON ANY SUCH
REPRESENTATIONS, ACTS AND/OR OMISSIONS OR THE ACCURACY, COMPLETENESS OR VALIDITY
THEREOF.
(b)    THE PROVISIONS OF THIS SECTION 4.11 SHALL SURVIVE AND REMAIN IN FULL
FORCE AND EFFECT REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY, THE REPAYMENT OR PREPAYMENT OF ANY OF THE LOANS, OR THE TERMINATION OF
THE CREDIT AGREEMENT, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY PROVISION
HEREOF OR THEREOF.
(c)        EACH RELEASING PARTY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THE
RELEASE SET FORTH ABOVE MAY BE PLEADED AS A FULL AND COMPLETE DEFENSE AND MAY BE
USED AS A BASIS FOR AN INJUNCTION AGAINST ANY ACTION, SUIT OR OTHER PROCEEDING
WHICH MAY BE INSTITUTED, PROSECUTED OR ATTEMPTED IN BREACH OF THE PROVISIONS OF
SUCH RELEASE.
[Signature Pages Follow]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed effective as of the Effective Date.


BORROWER:


LILIS ENERGY, INC.
 
 
 
 
 
By: /s/ Joseph C. Daches   
 
Name: Joseph C. Daches
 
Title: Chief Executive Officer, President and Chief Financial Officer


GUARANTORS:


BRUSHY RESOURCES, INC.
 
HURRICANE RESOURCES LLC
IMPETRO OPERATING LLC
LILIS OPERATING COMPANY, LLC
IMPETRO RESOURCES, LLC


 
 
 
Each By:/s/ Joseph C. Daches   
 
Name: Joseph C. Daches
 
Title: Chief Executive Officer, President and Chief Financial Officer








--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
BMO HARRIS BANK N.A.,
as Administrative Agent, and a Lender



By:    /s/ Melissa Guzmann            
Name:    Melissa Guzmann
Title:    Director





--------------------------------------------------------------------------------






LENDERS:
TRUIST BANK, as successor by merger to

SUNTRUST BANK, as a Lender
By:    /s/ William S. Krueger        
Name:    William S. Krueger
Title:    Senior Vice President





--------------------------------------------------------------------------------






CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender
By:     /s/ Lyle Levy ,Jr.            
Name:     Lyle Levy, Jr.
Title:     Vice President





--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By:    /s/ Bryan J.Matthews            
Name:    Bryan J. Matthews
Title:    Authorized Signatory
By:    /s/ Megan Kane            
Name:    Megan Kane
Title:    Authorized Signatory





